Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 1/21/2021 has been entered. Claims 1 and 3-14 are pending. Claim 2 has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2014/0043850) (hereinafter Thompson'850) in view of Thompson et al. (US 2015/0192728) (hereinafter Thompson'728).
Re claim 1: Thompson'850 teaches a light extraction member, comprising: a light guide portion (1212, fig. 14) having a first main surface (1212a, fig. 14) on a light output side (top side of 1212, fig. 14) and a second main surface (1212b, fig. 14) opposite to the first main surface; a light output control layer (1221a,b,c, fig. 14) arranged in a predetermined pattern (see fig. 14) over the first main surface of the light guide portion (see fig. 14); and a light extraction structure (1213, fig. 14) arranged on the first main surface side of the light guide portion (see fig. 14), the light extraction structure (1213) comprising a plurality of convex portions (prisms of 1213) 
However, Thompson'850 fails to teach the refractive index n1 and n2 satisfy a relationship of n1>n2, and wherein the refractive index n2 of the light output control layer is from 1.01 to 1.30.  
Thompson'728 teaches a refractive index n1 (refractive index of acrylic, see para [0031]) of the light guide portion (120) and a refractive index n2 (low index material, see para [0029]) of the light output control layer (132) satisfy a relationship of n1>n2 (refractive index of acrylic n1 = 1.495 > refractive index of n2 is 1.15, see para [0044] and [0031]), and wherein the refractive index n2 (first refractive index may be about 1.15 to 1.45, see para [0044]) of the light output control layer is from 1.01 to 1.30 (1.15, see para [0044]).  
Therefore, in view of Thompson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the light guide portion and light output control layer such that the refractive index n1 and n2 satisfy a relationship of n1>n2, and wherein the refractive index n2 of the light output control layer is 

Re claim 3: Thompson'850 teaches the light extraction structure (1213, fig. 14) is arranged on a side of the light output control layer (bottom side of 1221a,b,c, fig. 14) opposite to the light guide portion (1212, fig. 14).  

Re claim 4: Thompson'850 teaches a pressure-sensitive layer (1421, fig. 14) as an outermost layer (see fig. 14) on the light output side (top side of 1212, fig. 14), wherein a refractive index n5 (refractive index of 1421, fig. 14) of the pressure-sensitive layer, the refractive index n1 of the light guide portion (refractive index of 1212, fig. 14), and the refractive index n2 of the light output control layer (refractive index of 1221a,b,c, fig. 14) 
However, Thompson'850fails to teach a pressure-sensitive adhesive layer, and the refractive index n5, n1, and n2 satisfy relationships of n1 > n2, n5 > n2, and n1- n2 > n1 - n5.  
Thompson'728 teaches a refractive index n1 (refractive index of acrylic, see para [0031]) of the light guide portion (120) and a refractive index n2 (low index material, see para [0029]) of the light output control layer (132) satisfy a relationship of n1>n2 (refractive index of acrylic n1 = 1.495 > refractive index of n2 is 1.15, see para [0044] and [0031]), and wherein the refractive index n2 (first refractive index may be about 1.15 to 1.45, see para [0044]) of the light output control layer is from 1.01 to 1.30 (1.15, see para [0044]).
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the pressure-sensitive layer with a pressure-sensitive adhesive layer where the refractive index n5, 

Re claim 5: Thompson'850 teaches the pressure-sensitive layer (1421, fig. 14) is arranged to cover the light output control layer (1221a,b,c).  
However, Thompson'850 fails to teach the pressure-sensitive adhesive layer to be in contact with the first main surface of the light guide portion.
Thompson'728 teaches the pressure-sensitive adhesive layer (142, fig. 1c) is arranged to cover the light output control layer (132, fig. 1c) and to be in contact with the first main surface of the light guide portion (top surface of 120, fig. 1c).  
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the pressure-sensitive layer with a pressure-sensitive adhesive layer where the adhesive layers is in contact with the first main surface of the light guide portion, in order to achieve a desired extraction effect [Thompson, 0035] and produce a desired optical performance [Thompson, 0042].

Re claim 6: Thompson'850 fails to teach a distribution of opening portions defining the pattern of the light output control layer is formed to be denser on a side distant from a light source than on the light source side.  
Thompson'728 teaches a distribution of opening portions (openings between 420, fig. 4a) defining the pattern of the light output control layer (420) is formed to be denser on a side (right 
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a distribution of opening portions defining the pattern of the light output control layer is formed to be denser on a side distant from a light source than on the light source side, in order to achieve a desired extraction effect [Thompson, 0035] and produce a desired optical performance [Thompson, 0042].

Re claim 7: Thompson'850 teaches the light output control layer (1221a,b,c, fig. 14) is formed of one or a plurality of constituent units (see fig. 14), and the constituent units (1221a,b,c) are chemically bonded to each other through a catalytic action (bonded via adhesive or gel material of 1221, see para [0097]).  
However, Thompson'850 fails to teach the plurality of constituent units each forming a fine pore structure.
Thompson'728 teaches the light output control layer (132, fig. 1c) is formed of one or a plurality of constituent units (132) each forming a fine pore structure (nanoporous material, see para [0029]), and the constituent units (132) are chemically bonded to each other through a catalytic action (bonded through pressure sensitive adhesive 142, fig. 1c) (bond, see para [0068]).  
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the plurality of constituent units such that each form a fine pore structure, in order to achieve a 

Re claim 8: Thompson'850 teaches the constituent units (1221a,b,c) of the light output control layer (1221a,b,c) are constituent units (see fig. 14) having at least one shape selected from the group consisting of a particle shape, a fiber shape, a rod shape, and a flat plate shape (see fig. 14).  

Re claim 9: Thompson'850 teaches a bond between the constituent units (1221a,b,c, fig. 14) of the light output control layer (1221a,b,c) includes a hydrogen bond or a covalent bond (bonded by adhesion of adhesive or gel material of 1221, see para [0097]).  

Re claim 10: Thompson'850 fails to teach the constituent units of the light output control layer each contain an inorganic substance.  
Thompson'728 teaches the constituent units (units 132, fig. 1c) of the light output control layer (132, fig. 1) each contain an inorganic substance (inorganic, see para [0068]).  
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the constituent units of the light output control layer to contain an inorganic substance, in order to achieve a desired extraction effect [Thompson, 0035] and produce a desired optical performance [Thompson, 0042].

Re claim 11: Thompson'850 fails to teach the constituent units of the light output control layer are each of a particle shape, and the particle-shaped constituent units contain microporous 
Thompson'728 teaches the constituent units (units 132, fig. 1c) of the light output control layer (132, fig. 1c) are each of a particle shape (nanoparticle, see para [0068]), and the particle-shaped constituent units (132) contain microporous particles (nanoparticles, see para [0068]) each containing at least one element selected from the group consisting of Si, Mg, Al, Ti, Zn, and Zr (zirconia, titania, see para [0068]).
Therefore, in view of Thompson'728, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the shape of the constituent units of the light output control layer to a particle shape where the particle-shaped constituent units contain microporous particles each containing at least one element selected from the group consisting of Si, Mg, Al, Ti, Zn, and Zr, in order to achieve a desired extraction effect [Thompson, 0035] and produce a desired optical performance [Thompson, 0042].

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 2014/0043850) (hereinafter Thompson'850) in view of Thompson et al. (US 2015/0192728) (hereinafter Thompson'728) and Roberts et al. (US 2014/0132883) (hereinafter Roberts).
Re claim 13: Thompson'850 teaches a light extraction member, comprising: a light guide portion (1212, fig. 14) having a first main surface (1212a, fig. 14) on a light output side (top side of 1212, fig. 14) and a second main surface (1212b, fig. 14) opposite to the first main surface; a light output control layer (1221a,b,c, fig. 14) arranged in a predetermined pattern (see fig. 14) over the first main surface of the light guide portion (see fig. 14); and the light output control layer (1221a,b,c) being an applied layer (1221a,b,c applied onto 1212) or a printed layer; and a 
However, Thompson'850 fails to teach the light extraction structure being a light-diffusing layer, the refractive index n1 and n2 satisfy a relationship of n1>n2, and wherein the refractive index n2 of the light output control layer is from 1.01 to 1.30, and wherein the light output control layer is formed of one or a plurality of constituent units each having a particle shape, the particle-shaped constituent units contain microporous particles each containing silicon, and the constituent units are chemically bonded to each other through a catalytic action.  
Roberts teaches a light extraction structure (712, 714A, fig. 7) being a light-diffusing layer (scattered light, see para [0048]).
Thompson'728 teaches a refractive index n1 (refractive index of acrylic, see para [0031])  of the light guide portion (120) and a refractive index n2 (low index material, see para [0029]) of 
Therefore, in view of Roberts, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add light diffusing material to the light extraction structure to be a light-diffusing layer, in order to improve scattering and distribute light.
Therefore, in view of Thompson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the light guide portion and light output control layer where the refractive index n1 and n2 satisfy a relationship of n1>n2, and wherein the refractive index n2 of the light output control layer is from 1.01 to 1.30 and change the shape of the plurality of constituent units to have a particle shape where the particle-shaped constituent units contain microporous particles each containing silicon, and the constituent units are chemically bonded to each other through a catalytic action, in order to achieve a desired extraction effect [Thompson, 0035] and produce a desired optical performance [Thompson, 0042].
Response to Arguments
Applicant’s arguments with respect to claim 1 and 13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Allowable Subject Matter
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken as a whole does not show nor suggest the microporous particles each contain a pulverized body of a gel-like silica compound with respect to claims 12 and 14 as specifically called for in the claimed combinations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENG SONG/Primary Examiner, Art Unit 2875